 Case 3:17-cr-00037-DJH Document 155 Filed 02/14/19 Page 1 of 1 PageID #: 945




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE

UNITED STATES OF AMERICA,                   )
          Plaintiff,                        )
                                            )
vs.                                         )            CASE NO. 3:17-CR-00037-DJH
                                            )
CHEROSCO BREWER,                            )
          Defendant.                        )

               DEFENDANT’S RESPONSE TO USA’S MOTION TO
          ENLARGE TIME TO RESPOND TO MOTION FOR A NEW TRIAL

                                      Electronically Filed

       Cherosco Brewer, the defendant, by his attorney, David S. Mejia, replies to the

Government’s Motion to Enlarge Time [DN 154] to Respond to Defendant’s Motion for a New

Trial [DN 152], stating that Defendant has no objection to the Government’s request.

                                            Respectfully submitted,

                                            /s/ David S. Mejia
                                            David S. Mejia,
                                            Trial Counsel for Defendant, Cherosco Brewer
                                            624 West Main Street, 4th Floor
                                            Louisville, KY 40202
                                            (502) 584-8991 – telephone
                                            (502) 583-6977 - facsimile
                                            david@dmejialaw.com



                               CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was filed electronically with the U.S.
District Court, Western District of Kentucky, on February 14, 2019, and that all counsel of
record shall be served by electronic notice via the Court’s CM/ECF system.


                                            /s/ David S. Mejia
                                            David S. Mejia
